 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      MAXILL INC., an Ohio corporation,
 7                          Plaintiff,
           v.                                         C17-1825 TSZ
 8
      LOOPS, LLC; and LOOPS                           (consolidated with C18-1026 TSZ)

 9    FLEXBRUSH, LLC,
                            Defendants.
10
      LOOPS, L.L.C.; and LOOPS
11    FLEXBRUSH, L.L.C.,
                            Plaintiffs,
12
           v.                                         MINUTE ORDER
13    MAXILL INC., a Canadian corporation,
14                          Defendant.

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
           (1)    Maxill Inc., an Ohio corporation, and Maxill Inc., a Canadian corporation,
17 (collectively, “Maxill”) has filed a motion to seal, docket no. 127, which is captioned as a
   stipulation, but the document does not bear the signature of counsel for the adverse
18 parties, Loops, L.L.C. and Loops Flexbrush, L.L.C. (collectively, “Loops”). Maxill’s
   motion to seal, docket no. 127, which was improperly noted for the day before it was
19 filed, is RENOTED to the third Friday after filing, i.e., January 3, 2020, pursuant to Local
   Civil Rule 7(d)(3).
20
           (2)    Maxill has filed a motion for attorney’s fees in both unredacted and
21 redacted   form, docket nos. 128 and 130, respectively, and has noted both versions as
   motions. The redacted version, docket no. 130, is STRICKEN as duplicative. Maxill’s
22 unredacted motion for attorney’s fees, docket no. 128, remains noted for January 3, 2020.

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 18th day of December, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
